internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-111776-98 cc dom it a b5 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer a b s relinquished_property replacement_property date date date date date issue under the facts of this case does the transaction constitute a deferred_exchange and thus qualify for nonrecognition as a like_kind exchange conclusion the transaction does not constitute a deferred_exchange but rather a purchase by taxpayer of replacement_property through the use of an agent a and a subsequent sale of relinquished_property it does not constitute an exchange eligible for nonrecognition under sec_1031 as a like_kind exchange tam-111776-98 facts taxpayer intended to engage in a deferred like_kind exchange of its relinquished_property for an accommodator’s replacement_property the plan was for taxpayer to assign the contract of sale of relinquished_property to the accommodator who would sell relinquished_property and use the proceeds to acquire replacement_property from s the seller of replacement_property taxpayer would then have the accommodator transfer replacement_property to taxpayer to complete the exchange however at closing the attempted sale of relinquished_property fell through nevertheless s demanded that closing on the acquisition of replacement_property be completed immediately therefore prior to contracting the sale of relinquished_property taxpayer closed on the purchase of replacement_property on date but had the property titled to a an accomodator taxpayer negotiated the purchase taxpayer provided the funds taxpayer was personally liable on the purchase_money_mortgage while a was not taxpayer ordered that replacement_property be titled to a there is no evidence that a would have been involved in the transaction but for taxpayer on date taxpayer contracted to sell relinquished_property to b taxpayer then entered into an exchange_agreement with a and assigned the contract of sale to a on date a closed on the sale of relinquished_property to b and on date a transferred part of replacement_property to taxpayer on date a transferred the remainder of replacement_property to taxpayer law and analysis sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_k_-1 of the income_tax regulations provides safe_harbor rules for the application of sec_1031 and the regulations thereunder to deferred exchanges sec_1_1031_k_-1 defines a deferred_exchange as an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the replacement_property the threshold question therefore is whether a taxpayer engaging in a reverse deferred_exchange a so-called reverse-starker exchange can take advantage of the safe harbors available in sec_1_1031_k_-1 see 602_f2d_1341 9th cir in particular this transaction presents the question whether the safe tam-111776-98 harbor contained in sec_1_1031_k_-1 applies this safe_harbor provides in part that in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 if a is not considered an agent of taxpayer then it follows that taxpayer did not acquire property through the agency of a the preamble to t d c b which promulgated sec_1_1031_k_-1 states that the final regulations do not apply to reverse-starker exchange transactions the preamble states- sec_1031 of the code and sec_1 a -3 of the proposed_regulations apply to deferred exchanges the proposed_regulations define a deferred_exchange as an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the replacement_property the proposed_regulations do not apply to transactions in which the taxpayer receives the replacement_property prior to the date on which the taxpayer transfers the relinquished_property so-called reverse-starker transactions see starker v united_states 640_f2d_1341 9th cir the service requested comments on whether reverse-starker transactions should qualify for tax-free_exchange treatment under any provision of sec_1031 the comments received ranged from advocating the application of the deferred_exchange provisions of sec_1031 to these transactions to advising that these transactions should not qualify for tax-free_exchange treatment under either the general_rule set forth in sec_1031 or sec_1031 after reviewing the comments and the applicable law the service has determined that the deferred_exchange rules of sec_1031 do not apply to reverse- starker transactions therefore the final regulations like the proposed_regulations do not apply to reverse-starker transactions however the service will continue to study the applicability of the general_rule of sec_1031 to these transactions therefore it is clear that the sec_1_1031_k_-1 regulations and consequently the safe harbors of sec_1_1031_k_-1 do not apply to reverse-starker transactions the facts in this case establish that the transaction was a reverse-starker transaction taxpayer closed on the purchase of replacement_property on date taxpayer sold relinquished_property on date taxpayer received replacement_property on date because it was held on that date on taxpayer’s behalf by a as tam-111776-98 taxpayer’s agent or nominee the evidence that a was holding replacement_property on taxpayer’s behalf on date is compelling taxpayer negotiated the purchase taxpayer provided the funds taxpayer was personally liable on the purchase_money_mortgage while a was not taxpayer ordered that replacement_property be titled to a therefore taxpayer received replacement_property on date a date that was prior to the date on which taxpayer transferred the relinquished_property since it is clear that sec_1_1031_k_-1 does not apply to a reverse-starker transaction none of the safe harbors contained in that section is available to avoid what would otherwise result from application of the normal rules of agency and constructive receipt absent the application of sec_1_1031_k_-1 which provides that a qualified_intermediary is not considered the agent of the taxpayer under the facts of this case the existence of an agency relationship is compelling we conclude that a acquired title to replacement_property in order to hold it on behalf of taxpayer as an agent or nominee taxpayer argues that we should apply the deferred_exchange regulations to determine whether the transaction was or was not a reverse-starker transaction specifically under sec_1_1031_k_-1 taxpayer argues that by virtue of the arrangements between taxpayer and a a should be considered a qualified_intermediary and thus not considered an agent of taxpayer this analysis would then compel a reversal of the actual order of events with the result that taxpayer would not be considered to have acquired replacement_property prior to the date taxpayer transferred relinquished_property following this reasoning the transaction would not constitute a reverse-starker transaction we are not persuaded that taxpayer should be able to bootstrap its arrangement into the scope of the safe_harbor rules of sec_1_1031_k_-1 through such circuitous logic under the facts in this case a written exchange_agreement did not exist at the time a acquired title to replacement_property therefore a cannot satisfy the requirements for the qualified_intermediary safe_harbor because a did not acquire replacement_property as required by written_agreement with taxpayer in accordance with paragraph g iii b of sec_1_1031_k_-1 the previously cited language from the preamble to these regulations makes it abundantly clear that the provisions of sec_1_1031_k_-1 were made expressly inapplicable to a transaction such as this we conclude that the transaction does not constitute a deferred_exchange within the scope of sec_1_1031_k_-1 but is instead a reverse-starker transaction because taxpayer first acquired replacement_property through the agency of a before transferring relinquished_property moreover the circumstances surrounding the acquisition of replacement_property and the subsequent transfer of relinquished_property do not demonstrate the requisite interdependence to characterize the transaction as an exchange tam-111776-98 where a taxpayer purchases property and sells property in separate trans- actions the transactions ordinarily do not qualify as an exchange a recent case in point is lincoln v commissioner tcmemo_1998_421 in that case the tax_court held that a separate purchase and sale did not qualify as an exchange the court noted that an exchange ordinarily requires a reciprocal transfer of property as dis- tinguished from a transfer of property for a money consideration only sec_1_1002-1 of the regulations in lincoln taxpayers purchased replacement_property from its seller with a cash down payment and assumed a note for the balance almost a year later taxpayers received an offer on their relinquished_property taxpayers sold the relinquished_property and placed the proceeds in an escrow controlled by taxpayers the escrowed funds were used to repay taxpayers and to make improvements to the replacement_property the tax_court stated that at most the circumstances relating to taxpayers’ establishment and use of the escrow account evidence their belated intent to avail themselves of sec_1031 treatment and the buyer’s awareness of their intent the circumstances do not however suggest any mutuality of intent between taxpayers and the buyer much less between taxpayers and the seller to effect an exchange the court stated that it is well settled that a taxpayer's unilateral intent to undertake an exchange does not govern the tax consequences where no reciprocal transfer of property actually occurs in the facts of the instant case there appears to be no evidence of mutuality of intent among taxpayer b or s s refused to complete an exchange and demanded settlement on the purchase of replacement_property before taxpayer could find a buyer for relinquished_property at the time of the purchase of replacement_property there was no mutuality of intent with b for an exchange because b was not yet part of the transaction in 399_f2d_652 5th cir the service successfully argued that the taxpayer could not shape what was essentially an integrated purchase and trade-in transaction of new and used trucks into two separate transactions the fifth circuit_court of appeals agreed that the transactions constituted a like_kind exchange citing revrul_61_119 1961_1_cb_395 that ruling holds that where a taxpayer sells old equipment used in his trade_or_business to a dealer and purchases new equipment of like_kind from the dealer under circumstances which indicate that the sale and the purchase are reciprocal and mutually dependent transactions the sale and purchase is an exchange of property within the meaning of sec_1031 even though the sale and purchase are accomplished by separately executed contracts and are treated as unrelated transactions by the taxpayer and the dealer for record keeping purposes in redwing carriers the sales_price of the old equipment was increased by the dealer’s discount on the new equipment so that the sales_price of the old equipment tam-111776-98 was dependent upon the purchase of the new equipment the facts in this case do not show such interdependence taxpayer could have terminated the exchange transaction after the purchase of replacement_property and could have kept relinquished_property if after the initial sale of relinquished_property had fallen through taxpayer had found no satisfactory buyer therefore under these facts the transaction was a separate noninterdependent purchase and sale and does not qualify as an exchange accordingly the transaction cannot qualify as a like_kind exchange under sec_1031 a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
